Eusns, O. J.
This is an action for damages for slanderous words, uttered by the defendant, concerning the plaintiff. The District Judge gave judgment for the sum of three hundred dollars against the defendant. The defendant has appealed. The plaintiff has asked for an increase of damages on the appeal.
The District Judge thought the injury done to the plaintiff, by the charges of the defendant, was but trifling; but thought they were made for the sole purposé of injuring him.
Wo have not been able to concur with the District Judge in this latter conclusion. The declarations of the defendant, concerning the plaintiff, appear to have been uttered without malice, and under circumstances from which no malice is in law implied, or which carry with them any pecuniary responsibility to the plaintiff.
•The judgment of the District Court is, therefore, reversed, and judgment rendered for the defendant, with costs in both Courts.